          Case 4:20-cv-00338-SHR Document 16 Filed 03/23/21 Page 1 of 5



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Deyoe R Harris,                                    No. CV-20-00338-TUC-SHR
10                  Plaintiff,                          ORDER
11   v.
12   United States of America,
13                  Defendant.
14
15            Pending before the Court is a Report and Recommendation issued by United
16   States Magistrate Judge Lynnette C. Kimmins (Doc. 13). The Report and

17   Recommendation recommends entering an order dismissing Plaintiff’s Complaint for
18   lack of subject matter jurisdiction. See Doc. 13 at 3. Plaintiff filed objections to the

19   Report and Recommendation (Doc. 14).1 Plaintiff also filed a Motion for Status Update

20   regarding the Court’s ruling on his objections (Doc. 15).
21            As a threshold matter, as to any new evidence, arguments, and issues that were not
22   timely and properly raised before United States Magistrate Judge Kimmins, the Court

23   exercises its discretion to not consider those matters and considers them waived. United

24   States v. Howell, 231 F.3d 615, 621-623 (9th Cir. 2000) (“[A] district court has

25   discretion, but is not required, to consider evidence presented for the first time in a party's

26   objection to a magistrate judge's recommendation . . . [I]n making a decision on whether
27   to consider newly offered evidence, the district court must . . . exercise its discretion . . .
28   1
      Unless otherwise noted by the Court, internal quotes and citations have been omitted
     when citing authority throughout this Order.
         Case 4:20-cv-00338-SHR Document 16 Filed 03/23/21 Page 2 of 5



 1   [I]n providing for a de novo determination rather than de novo hearing, Congress
 2   intended to permit whatever reliance a district judge, in the exercise of sound judicial
 3   discretion, chose to place on a magistrate judge's proposed findings and
 4   recommendations . . . The magistrate judge system was designed to alleviate the
 5   workload of district courts . . . To require a district court to consider evidence not
 6   previously presented to the magistrate judge would effectively nullify the magistrate
 7   judge's consideration of the matter and would not help to relieve the workload of the
 8   district court. Systemic efficiencies would be frustrated and the magistrate judge's role
 9   reduced to that of a mere dress rehearser if a party were allowed to feint and weave at the
10   initial hearing, and save its knockout punch for the second round . . . Equally important,
11   requiring the district court to hear evidence not previously presented to the magistrate
12   judge might encourage sandbagging. [I]t would be fundamentally unfair to permit a
13   litigant to set its case in motion before the magistrate, wait to see which way the wind
14   was blowing, and—having received an unfavorable recommendation—shift gears before
15   the district judge.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003)
16   (“Finally, it merits re-emphasis that the underlying purpose of the Federal Magistrates
17   Act is to improve the effective administration of justice.”).2
18           As to the objections filed by Plaintiff, the Court has conducted a de novo review of
19   the record. See 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days after being served with
20   [the Report and Recommendation], any party may serve and file written objections to
21   such proposed findings and recommendations as provided by rules of court. A judge of
22   the court shall make a de novo determination of those portions of the report or specified
23   proposed findings or recommendations to which objection is made. A judge of the court
24   may accept, reject, or modify, in whole or in part, the findings or recommendations made
25   by the magistrate judge. The judge may also receive further evidence or recommit the
26   matter to the magistrate judge with instructions.”).
27   2
       Assuming, arguendo, that such matters were not subject to waiver, the Court (in the
     alternative) has nonetheless conducted a de novo review, and upon review of the record
28   and authority herein, rejects these issues and adopts the Report and Recommendation in
     its entirety.

                                                 -2-
       Case 4:20-cv-00338-SHR Document 16 Filed 03/23/21 Page 3 of 5



 1          In addition to reviewing the Report and Recommendation and any objections and
 2   responsive briefing thereto, the Court’s de novo review of the record includes review of
 3   the record and authority before United States Magistrate Judge Kimmins which led to the
 4   Report and Recommendation in this case.
 5          Upon de novo review of the record and authority herein, the Court finds Plaintiff’s
 6   objections to be without merit, rejects those objections, and adopts United States
 7   Magistrate Judge Kimmins’ Report and Recommendation (Doc. 13) in its entirety. See,
 8   e.g., United States v. Rodriguez, 888 F.2d 519, 522 (7th Cir. 1989) (“Rodriguez is entitled
 9   by statute to de novo review of the subject. Under Raddatz [447 U.S. 667 (1980)] the
10   court may provide this on the record compiled by the magistrate. Rodriguez treats
11   adoption of the magistrate's report as a sign that he has not received his due. Yet we see
12   no reason to infer abdication from adoption. On occasion this court affirms a judgment on
13   the basis of the district court's opinion. Affirming by adoption does not imply that we
14   have neglected our duties; it means, rather, that after independent review we came to the
15   same conclusions as the district judge for the reasons that judge gave, rendering further
16   explanation otiose. When the district judge, after reviewing the record in the light of the
17   objections to the report, reaches the magistrate's conclusions for the magistrate's reasons,
18   it makes sense to adopt the report, sparing everyone another round of paper.”); Bratcher
19   v. Bray-Doyle Independent School Dist. No. 42 of Stephens County, Okl., 8 F.3d 722, 724
20   (10th Cir. 1993) (“De novo review is statutorily and constitutionally required when
21   written objections to a magistrate's report are timely filed with the district court . . . The
22   district court's duty in this regard is satisfied only by considering the actual testimony [or
23   other relevant evidence in the record], and not by merely reviewing the magistrate's
24   report and recommendations . . . On the other hand, we presume the district court knew of
25   these requirements, so the express references to de novo review in its order must be taken
26   to mean it properly considered the pertinent portions of the record, absent some clear
27   indication otherwise . . . Plaintiff contends . . . the district court's [terse] order indicates
28   the exercise of less than de novo review . . . [However,] brevity does not warrant


                                                  -3-
         Case 4:20-cv-00338-SHR Document 16 Filed 03/23/21 Page 4 of 5



 1   look[ing] behind a district court's express statement that it engaged in a de novo review of
 2   the record.”); Murphy v. International Business Machines Corp., 23 F.3d 719, 722 (2nd
 3   Cir. 1994) (“We . . . reject Murphy's procedural challenges to the granting of summary
 4   judgment . . . Murphy's contention that the district judge did not properly consider her
 5   objections to the magistrate judge's report . . . lacks merit. The judge's brief order
 6   mentioned that objections had been made and overruled. We do not construe the brevity
 7   of the order as an indication that the objections were not given due consideration,
 8   especially in light of the correctness of that report and the evident lack of merit in
 9   Murphy's objections.”); Gonzales-Perez v. Harper, 241 F.3d 633 (8th Cir. 2001) (“When
10   a party timely objects to a magistrate judge's report and recommendation, the district
11   court is required to make a de novo review of the record related to the objections, which
12   requires more than merely reviewing the report and recommendation . . . This court
13   presumes that the district court properly performs its review and will affirm the district
14   court's approval of the magistrate's recommendation absent evidence to the contrary . . .
15   The burden is on the challenger to make a prima facie case that de novo review was not
16   had.”); Brunig v. Clark, 560 F.3d 292, 295 (5th Cir. 2009) (“Brunig also claims that the
17   district court judge did not review the magistrate's report de novo . . . There is no
18   evidence that the district court did not conduct a de novo review. Without any evidence to
19   the contrary . . . we will not assume that the district court did not conduct the proper
20   review.”).3
21
     3
        See also Pinkston v. Madry, 440 F.3d 879, 893-894 (7th Cir. 2006) (the district court's
22   assurance, in a written order, that the court has complied with the de novo review
     requirements of the statute in reviewing the magistrate judge's proposed findings and
23   recommendation is sufficient, in all but the most extraordinary of cases, to resist assault
     on appeal; emphasizing that “[i]t is clear that Pinkston's argument in this regard is
24   nothing more than a collateral attack on the magistrate's reasoning, masquerading as an
     assault on the district court's entirely acceptable decision to adopt the magistrate's opinion
25   . . .”); Garcia v. City of Albuquerque, 232 F.3d 760 (10th Cir. 2000) (“The district court's
     order is terse . . . However, neither 28 U.S.C. § 636(b)(1) nor Fed.R.Civ.P. 72(b) requires
26   the district court to make any specific findings; the district court must merely conduct a
     de novo review of the record . . . It is common practice among district judges . . . to
27   [issue a terse order stating that it conducted a de novo review as to objections] . . . and
     adopt the magistrate judges' recommended dispositions when they find that magistrate
28   judges have dealt with the issues fully and accurately and that they could add little of
     value to that analysis. We cannot interpret the district court's [terse] statement as

                                                 -4-
      Case 4:20-cv-00338-SHR Document 16 Filed 03/23/21 Page 5 of 5



 1   CONCLUSION
 2          Accordingly, IT IS HEREBY ORDERED as follows:
 3      (1) United    States   Magistrate    Judge        Lynnette   C.   Kimmins’   Report   and
 4          Recommendation (Doc. 13) is accepted and adopted in its entirety.
 5      (2) Plaintiff’s objections (Doc. 14) are rejected.
 6      (3) Plaintiff’s Complaint and this action are DISMISSED for lack of subject matter
 7          jurisdiction. The Clerk of the Court shall docket accordingly and close the case file
 8          in this matter.
 9      (4) Plaintiff’s Motion for Status Update (Doc. 15) is GRANTED, as this order
10          provides a resolution to this action.
11
12          Dated this 23rd day of March, 2021.
13
14
15
16
17
18
19
20
21
22
23
     establishing that it failed to perform the required de novo review . . . We hold that
24   although the district court's decision is terse, this is insufficient to demonstrate that the
     court failed to review the magistrate's recommendation de novo.”); Goffman v. Gross, 59
25   F.3d 668, 671 (7th Cir. 1995) (“The district court is required to conduct a de novo
     determination of those portions of the magistrate judge's report and recommendations to
26   which objections have been filed. But this de novo determination is not the same as a de
     novo hearing . . . [I]f following a review of the record the district court is satisfied with
27   the magistrate judge's findings and recommendations it may in its discretion treat those
     findings and recommendations as its own.”).
28


                                                    -5-
